IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

WILLIE MATHIS,                       NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-4463

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed January 6, 2016.

An appeal from an order of the Circuit Court for Baker County.
Mark W. Moseley, Judge.

Willie Mathis, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Quentin Humphrey, Assistant Attorney
General, and Trisha Meggs Pate, Bureau Chief, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, OSTERHAUS, and KELSEY, JJ., CONCUR.